Title: From University of Virginia Board of Visitors to Literary Fund Board, 7 October 1822
From: University of Virginia Board of Visitors
To: Literary Fund Board

The following Report was then agreed toTo the President and Directors of the Literary fund.In obedience to the act of the General assembly of Virginia, requiring that the Rector and Visitors of the University of Virginia should make report anually to the President and Directors of the Literary fund [to be laid before the legislature at their next succeeding sesson) embracing a full account of the disbursements the funds on hand, and a general statement of the condition of the University the said Rector & Visitors make the following Report.The Vistiors considering as the law of their duty the Report of the Commissioners of 1818. which was made to the legislature, and acted on by them, from time to time subsequently, have compleated all the buildings proposed by that Report, except one; that is to say, ten distinct houses or Pavilions containing each a lecturing room, with generally four other apartments for the accomodation of a Professor & his family, and with a garden and the requisite family offices; six Hotels for dieting the Students, with a single room in each for a Refectory, and two rooms, a garden and offices for the tenant; and an hundred and nine Dormitories, sufficient each for the accomodation of two students, arranged in four distinct rows between the Pavilions & Hotels, and united with them by covered ways; which buildings are all in readiness for occupation, except that there is still some plaistering to be done, now in hand, which will be finished early in the present season, the gardens grounds and garden walls to be compleated, and some columns awaiting their Capitels not yet recieved from Italy. these buildings are mostly paid for by the monies which have been recieved, and it is still expected they would be compleatly so, by the subscriptions due, were they in hand. but the slowness of their collection will render it necessary to make good their deficiencies, in the first instance, out of the annuity of the ensuing years, to be replaced to that fund again by the subscriptions as they come in.The remaining building, necessary to compleat the whole establishment, &  called for by the Report of 1818. which was to contain rooms for religious worship, for public examinations, for a Library, & for other associated purposes, is not yet begun for  want of funds. it was estimated heretofore by the Proctor, according to the prices which the other buildings have actually cost at the sum of 46,847. Dollars. the Visitors, from the beginning, have considered it as indispensable to compleat all the buildings before opening the institution; because, from the moment that shall be opened, the whole income of the University will be absorbed by the salaries of the Professors, and other incidental and current expences, and nothing will remain to erect any building still wanting to compleat the system. they are still of opinion therefore that it is better to postpone, for a while, the commencement of the institution, and then to open it in full and compleat system, than to begin prematurely in an unfinished state, and go on, perhaps for ever, on the contracted scale of local academies, utterly inadequate to the great purposes which the Report of 1818. and the legislature have hitherto had in contemplation. they believe that, in that imperfect state, it will offer little allurement to other than neighboring students, and that Professors of the first eminence in their respective lines of science, will not be induced to attach their reputations to an institution, defective in it’s outset, and offering no pledge of rising to future distinction. yet the Visitors consider the procuring such characters (and it will certainly be their aim) as the peculiar feature which is to give reputation and value to the Institution, and to constitute it’s desirable and important attractions. but the present state of the funds renders the prospect of finishing this last building indefinitely distant! the interest of the sums advanced to the institution now absorbs nearly half it’s income. a suspension of interest indeed, for three or four years, would give time for erecting the building with the established annuity; but the subsequent repayment of the principal from that annuity would remove the opening of the Institution to a very remote period.On this view of the condition of the University, the Visitors think it their duty to state that, if the legislature shall be of opinion that the sums advanced to the University, in the name of loans, from the general fund for education, have been applied to their legitimate object, and shall think proper to liberate the annuity from their reimbursment, it will suffice in three or four years  to compleat the last building, and the institution may be opened at the end of that term. and further that if the requisite sum can be supplied from the same or any other fund, then the University may be put into as full operation, as it’s income will admit, in the course of the year ensuing the present date, and while the remaining building will be proceeding on such supplementory fund. this however, or whatever else their wisdom may devise, is subject to their direction, to which the Visitors will in willing duty conform.In the same Report of the Commissioners of 1818. it was stated by them that ‘in conformity with the principles of our constitution, which place all sects of religion on an equal footing, with the jealousies of the different sects in guarding that equality from encroachment or surprise, and with the sentiments of the legislature in  favor of freedom of religion, manifested on former occasions, they had not proposed that any professorship of Divinity should be established in the University; that provision however was made for giving instruction in the Hebrew, Greek, and Latin languages, the depositories of the Originals, and of the earliest and most respected authorities of the faith of every sect, and for courses of Ethical lectures, developing those moral obligations in which all sects agree. that, proceeding thus far, without offence to the Constitution, they had left, at this point, to every sect to take into their own hands the office of further instruction in the peculiar tenets of each.’It was not however to be understood that instruction in religious opinions and duties was meant to be precluded by the public authorities, as indifferent to the interests of society. on the contracy, the relations which exist between man and his maker, and the duties resulting from those relations, are the most interesting and important to every human being, and the most incumbent on his study and investigation. the want of instruction in the various creeds of religious faith existing among our citizens presents therefore a chasm in a general institution of the useful sciences. but it was thought that this want, and the entrustment to each society of instruction in it’s own doctrines, were evils of less danger than a permission to the public authorities to dictate modes on principles of religious instruction, or than opportunities furnished them of giving countenance or ascendancy to any one sect over another. a remedy however has been suggested of promising aspect, which, while it excludes the public authorities from the domain of religious freedom, would give to the Sectarian schools of divinity the full benefit of the public provisions made for instruction in the other branches of science. these branches are equally necessary to the Divine, as to the other professional or civil characters, to enable them to fulfil the duties of their calling with understanding and usefulness. it has therefore been in contemplation, and suggested by some pious individuals, who percieve the advantages of associating other studies with those of religion, to establish their religious schools on the confines of the University, so as to give to their students ready and convenient access and attendance on the scientific lectures of the University; and to maintain, by that means, those destined for the religions professions on as high a standing of science, and of personal weight and respectability, as may be obtained by others from the benefits of the University. such establishments would offer the further and great advantage of enabling the Students of the University to attend religious exercises with the Professor of their particular sect, either in the rooms of the building still to be erected, and destined to that purpose under impartial regulations, as proposed in the same Report of the Commissioners, or in the lecturing room of such Professor. to such propositions the Visitors are disposed to lend a willing ear, and would think it their duty to give every encoragement, by assuring to those who might chuse such a location for their schools, that the regulations of the University should be so modified and accomodated as to give every facility of access and attendance to their students, with such regulated use also as may be permitted to the other students, of the library which may hereafter be acquired, either by public or private munificence. but always understanding that these schools shall be independant of the University and of each of each other. such an arrangement would compleat the circle of the useful sciences embraced by this institution, and would fill the chasm now existing, on principles which would leave inviolate the constitutional freedom of religion, the most inalienable and sacred of all human rights, over which the people and authorities of this state individually and publicly, have ever manifested the most watchful jealousy: and could this jealousy be now alarmed, in the opinion of the legislature, by what is here suggested, the idea will be relinquished on any surmise of disapprobation which they might think proper to express.A committee of the board was duly appointed to settle finally the accounts of all reciepts and disbursements, from the commencement of the Central college, to the entire completion of the four ranges of buildings of the University. they found it necessary to employ a skilful Accountant to make up a compleat set of books, in regular form, wherein all the accounts, general and particular, should be stated, so as that every dollar might be traced from it’s reciept to it’s ultimate expenditure, and the clearest view be thus exhibited of the faithful application of the monies placed under the direction of the board. this work has taken more time than expected; and altho’ considerably advanced, is not entirely compleated. until it’s completion however, the committee cannot proceed on the final settlement with which they are charged. the Bursar’s accounts for the year preceding this date are rendered herewith; as are also the Proctor’s for the first six months; but his books and papers being necessarily in the hands of the Accountant, his account for the last half year could not as yet be prepared. the settlement by the committee, when made, will be transmitted, as a supplementory document, to the Literary board, as well for it’s regular Audit by their Accountant, as to be laid before the legislature.And the board adjourned without day.Th: Jefferson RectorOctob. 7. 1822.